DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 Claim Objections
Claims 15, 22, 27, 32-34, 36 are objected to because of the following informalities:  
In reference to claim 15, in line 7, amend “a folded” to “the folded” and in line 8, amend “an unfolded” to “the unfolded”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claims 22 and 32, in line 1, after “each” and before “of” insert “cell”, in order to ensure clarity and consistency in the claim language. Appropriate correction is required.
In reference to claim 27, in line 3, after “sectional” and before “area”, it is suggested to delete “surface”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claims 33 and 36, in line 2, after “the” and before “portion” insert “ at least one”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 34, in each of lines 2 and 4, after “the” and before “portion” insert “ at least one”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 35, the limitation “the first direction and the second direction are perpendicular to one another” is recited in lines 3-4, there does not appear to be support for this 
Further, while FIG. 16A and FIG. 16B disclose a first hinge in a first position and a second hinge in a second position when the at least one portion of the plurality of sides is in the unfolded position, and wherein the first hinge remains in the first position the second hinge moves to a third position when the portion of the plurality of sides is in the folded position and the first position and the second position are aligned in a first direction, wherein the first position and the third position are aligned in a second, however, FIG. 16A and FIG. 16B do not support the first direction and the second direction are perpendicular to one another. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

-Claims 15-17, 20-23, 27-28 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US 2016/0319985) in view of Ma (US 2013/0322955) taken in view of evidence by Additive Manufacturing (Netur).
The examiner has provided the non-patent literature document (Netur) with the Office Action mailed 08/31/2021. The citation of prior art in this rejection refers to the provided document.
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before Applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claim 15, Matsuoka teaches variable area frames whose area changes according to an extending/contracting operation of an extendable arm and variable volume three-dimensional structures whose volume can be changed according to an extending/contracting operation of an extendable arm ([0002]). The variable area frames are applicable to architectural corresponding to a core). 
	Matsuoka further teaches the variable area frame includes a plurality of cross units 11 (i.e., sides), an end coupling portion (i.e., hinges), bent members 15/16 (i.e., sides) and corner coupling shafts 17 (i.e., hinges), the coupling end portion includes inner end coupling shafts 13 and outer end coupling shafts 14 ([0062]-[0064]); the first bent member 15 pivotally couples the inner end coupling shaft 13 of the extendable arm of one of adjoining two of the four ides of the frame 10 ([0066]) (corresponding to a plurality of hinges, and a plurality of sides movably attached to the plurality of hinges). FIG. 1, provided below, shows the state where the area surrounded by the outer contour of the frame is the smallest (i.e., folded position), while FIG. 2, provided below, shows the state where the area has an intermediate value (i.e., unfolded position) (corresponding to at least one portion of the plurality of sides is movable between a folded position and an unfolded position). 
	Matsuoka further teaches the first bent member 15 and the second bent member include a bend angle, the bend angle does not change from the smallest area to the larges area ([0067]; FIG.1; FIG. 2) (corresponding to at least two sides of the plurality of sides are joined at an angle that remains constant when the at least one portion of the plurality of sides is moved between a folded position and an unfolded position). Matsuoka further teaches the frame has the smallest area as shown in FIG. 1, when each cross unit 11 is in a folded state, and the extendable arms have the shortest length and when the frame is in an intermediate state the cross units is extended ([0070]; [0072]) (corresponding to the AM core comprises a cross-sectional area, wherein the cross-sectional area is smaller when the at least one portion is in the folded position than when the at least one portion is in the unfolded position).
	Matsuoka does not explicitly teach the cross-sectional area in the unfolded position is larger than a cross-sectional area of a printing envelope. However, Matsuoka teaches the variable area frame maybe an architectural structure such as a wall or ceiling or maybe a tent ([0124]; [0141]).
	Ma teaches a reconfigurable, expandable-collapsible structures (Abstract). The structure may be a structural building element such as a wall component ([0054]). Ma further teaches a wall panel fully expanded measures 10 feet by 8 feet ([0061]; [0062]).
	In light of the disclosure of Ma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the variable area frame of Matsuoka in the fully opened state to measure 10 feet by 8 feet, in order to provide a working structural wall.
	Given that Matsuoka in view of Ma teaches a cross-sectional area of the variable area frame in the unfolded position is 80 ft2 (i.e., 10*8 = 80), it is clear the cross-sectional area of the variable area frame in the unfolded position is larger than a cross-sectional area of a printing envelope, as evidence by Netur a printing envelope has maximum dimension of 250 mm x 250 mm x 300 mm (i.e., 0.82 ft x 0.82 ft x 0.98 ft) has a cross-sectional area of 0.80 ft2 (i.e., 0.82*0.98 = 0.8036). 
Although Matsuoka in view of Ma does not explicitly teach additively manufacture or the coupling shafts (i.e., plurality of hinges) are co-printed with the bent members or cross units (i.e., plurality of sides) as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  

    PNG
    media_image1.png
    692
    1345
    media_image1.png
    Greyscale
Therefore, absent evidence of criticality regarding the presently claimed process and given that Matsuoka in view of Ma meets the requirements of the claimed product, Matsuoka in view of Ma clearly meets the requirements of the present claim.  
In reference to claim 17, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka teaches the area of the frame and the volume of the three-dimensional structure is changed according to an extending/contracting operation of the extendable arms (Matsuoka, [0021]).
Given that the weight of the variable area frame remains constant, while the volume
decreases when the structure is folded/contracted, it is clear when the structure is folded/contracted it has a cross-sectional density is higher than the cross-sectional density when corresponding to the cross-sectional density is higher when the at least one portion is in the folded position than when the at least on portion is in the unfolded position).
In reference to claim 20-23 and 37, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka further teaches the variable area frame in FIG. 2, provided above, comprises a plurality of cells interconnected to one another by coupling shafts 12, 13 and 14 (corresponding to comprising at least one of a honeycomb structure and a lattice structure; the AM core comprises a plurality of cells). FIG. 2 further teaches each cell includes middle coupling shafts 12 and upper coupling shafts 14 connecting cross units 11, wherein each cross unit is formed by two rigid members 11a and 11b (Matsuoka, FIG. 2; [0063]; [0064]) (corresponding to each of the plurality of cells comprises one or more hinges and one or more sides; each cell of the plurality of cells shares at least one hinge and at least one side wall with each adjacent cell). The two rigid members are placed so as to cross each other to form an X-shape and are pivotally coupled by the coupling shafts (Matsuoka, [0063]) (corresponding to the one or more sides being movably connected with the one or more hinges). FIG. 1 and FIG. 2 teaches the rigid members are movable between the folded position and the unfolded position (corresponding to at least a portion of the plurality of sides are movable between the folded position and the unfolded position).
While Matsuoka in view of Ma does not explicitly teach the coupling shafts (i.e., plurality of hinges) are co-printed with the bent members or cross units (i.e., plurality of sides) as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Matsuoka in view of Ma meets the requirements of the claimed product, Matsuoka in view of Ma clearly meets the requirements of the present claim.  
In reference to claim 27, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above.
While Matsuoka in view of Ma does not explicitly disclose the cross-sectional area in the unfolded position is between 20 and 1000 times larger than the cross-sectional area in the folded positin as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the cross-sectional area of the variable area frame, including over the presently claimed, for the intended application and in order to provide a variable frame whose area can be changed according to an extending/contracting operation of the extendable arm (Matsuoka, [0002]).
In reference to claim 28, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka in view of Ma discloses the claimed invention except for a thickness between 12 mm and 60 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thickness of the cross units, including of the presently claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
In reference to claim 32, Matsuoka in view of Ma teaches the limitations of claim 21, as discussed above. Matsuoka in view of Ma discloses the claimed invention except for each cell of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image2.png
    841
    821
    media_image2.png
    Greyscale
In reference to claim 33, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka further teaches the variable area frame 10 includes four extendable arms A, B, C, D, wherein each of the extendable arms includes inner end coupling shafts, outer end coupling shafts and middle coupling shafts (Matsuoka, [0062]; [0064]). FIG. 2, provided below, shows in the intermediate state the variable area frame includes a first pair of outer end couplings opposite a second pair of outer end couplings (corresponding to the plurality of hinges include a first pair of hinges and a second pair of hinges oriented opposite to one another when the portion of the plurality of sides in in the unfolded position).
In reference to claim 34, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka further teaches the variable frame includes inner end coupling shafts corresponding to the plurality of hinges includes a first hinge in a first position when the plurality of sides in the unfolded position, and wherein the first hinge remains in the first position when the portion of the plurality of sides is in the folded position). The inner end coupling shafts 13, outer end coupling shafts 14 and middle coupling shafts 12 each have a position shown in FIG 1 and each of the inner end coupling shafts 13, outer end coupling shafts 14 and middle coupling shafts 12 have a different position when the frame is in the intermediate state (Matsuoka, FIG.1; FIG. 2) (corresponding to a second hinge in a second position when the proton of the plurality of sides is in the unfolded position, and the second hinge moves to a third position when the portion of the plurality of sides is in the folded position).
In reference to claim 36, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka teaches the variable area frame has a plurality of diamond shaped cells in the intermediate state, therefore it is clear an angle formed between cross units at the outer coupling shaft, middle coupling shaft or inner coupling shaft will be 90 degrees (Matsuoka, FIG. 2) (corresponding to a first angle between two adjacent sides of the plurality of sides when the portion of the plurality of sides is in the unfolded position). FIG. 1 shows the variable area frame in a folded state where there is almost no angle formed between the cross units at the outer coupling shaft, middle coupling shaft or inner coupling shaft (corresponding to a second angle between the two adjacent sides of the plurality of sides when the portion of the plurality of sides is in the folded position, wherein the first angle is larger than the second angle). 

    PNG
    media_image3.png
    842
    1428
    media_image3.png
    Greyscale
In reference to claim 38, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka further teaches a variable frame includes three quadrilateral frames ([0102]). FIG. 26, provided below, teaches frame 110B is connected to 110C, such that a T-shaped bend member 113 is connected to a second T-shaped bend member 114; therefore, it is clear that the variable frame comprises a T-shaped bend member 113 that includes four coupling shafts and six sides attached to the four coupling shafts (corresponding to the plurality of hinges comprises four hinges and the plurality of sides comprises six sides, wherein the six sides are movably connected with the four hinges).

Claims 19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Ma as applied to claim 15 above, and further in view of Beyerle et al. (US 2019/0337220) (Beyerle).
In reference to claims 19 and 29-30, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. 
	Matsuoka in view of Ma does not explicitly teach the variable area frame has a thickness varying along a length or a width of the frame, as presently claimed. 
	Beyerle teaches articles formed by additive manufacturing and exhibiting varying electrical and structural properties in one or more directions, wherein the article may be used in panels ([0001]; [0029]). The article includes a core structure comprising a plurality of cells, wherein structure elements of the core structure defining the plurality of cells exhibit at least one structural property in at least one direction varying from at least one structural property in a second different direction ([0004]). 
	Beyerle further teaches the size of the cells and, therefore, the density of the cells and thickness of the cells varies in more than one direction, such as in at least the x-direction and the z-direction or y-direction ([0064]-[0065]; FIG. 2E) (corresponding to varying along a length of the AM core; varying along a width of the AM core; varying along a length and a width of the AM core).
	In light of the motivation of Beyerle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the size of the cells of the variable area frame and therefore the thickness of the cell wall, in order to provide a frame that is tailored or adjusted in one or more selected directions for the intended purpose of the frame ([0026]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Ma as applied to claim 15 above, and further in view of Utilizing the Benefits of Adhesives Through Joint Design (3M).
The examiner has provided the non-patent literature document, 3M. The citation of prior art in the rejection refers to the provided document.
In reference to claim 31, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above.
	Matsuoka in view of Ma does not explicitly teach the variable area frame further comprising an adhesive between one or more interfaces of the coupling shafts to lock the frame in the unfolded position, as presently claimed. 
	3M teaches converting from mechanical fasteners to adhesives and tapes can offer many benefits, which include flexibility in design, light weighting, increased product strength, prevention of water intrusion, processing ease, increased manufacturing throughout and improved product aesthetics (p. 1). 
	In light of the motivation of 3M, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include adhesives and tapes at the coupling shafts of Matsuoka in view of Ma, in order to provide flexibility in design, light weighting, increased product strength, prevention of water intrusion, processing ease, increased manufacturing throughout and improved product aesthetics, and thereby arriving at the presently claimed invention. 



Response to Arguments
In response to the amended Specification filed 01/25/2022, the Drawing Objections of record are withdrawn.

In response to amended claim 15, which now recites “a cross-sectional area of a printing envelope”, it is noted that the previous 35 U.S.C. 112(b) rejection of record are withdrawn.

In response to amended claim 15, which recites an additively manufactured (AM) core comprising “at least two sides of the plurality of sides are joined at an angle that remains constant when the at least one portion of the plurality of sides is moved between a folded position and an unfolded position”, it is noted that Ma (US 2013/0322955) and Hartwell et al. (US 2017/0007751) (Hartwell) alone no longer meet the presently claimed invention. Therefore, the previous 35 U.S.C. 102(a)(1)/103 rejection over Ma and 35 U.S.C. 103 rejection over Hartwell are withdrawn. However, the amendment necessitates a new set of rejections as discussed above.
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784